Citation Nr: 0117404	
Decision Date: 06/29/01    Archive Date: 07/03/01

DOCKET NO.  99-13 518A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUES

1.  Entitlement to an increased rating for major depression, 
currently rated as 50 percent disabling.

2.  Entitlement to a total disability rating based upon 
individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Appellant represented by:	R. Edward Bates, Esq.


ATTORNEY FOR THE BOARD

Richard A. Cohn, Associate Counsel



INTRODUCTION

The veteran served on active duty from June 1951 to March 
1953.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from rating decisions of the Department of 
Veterans Affairs (VA) Regional Office in Chicago, Illinois 
(RO) as follows:  an October 1998 decision which denied a 
TDIU, and a June 1999 decision which denied a rating higher 
than 50 percent for bipolar disorder.  Since the June 1999 
decision the RO has recharacterized the veteran's mental 
disorder as major depression.

Because the record shows that the veteran initiated but did 
not perfect an appeal of that part of the June 1999 decision 
pertaining to evaluation of a service-connected back 
disorder, this issue is not on appeal before the Board.


REMAND

The veteran contends that the RO improperly denied his claims 
of entitlement to an increased rating for a mental disorder 
and for a TDIU.  However, review of the record discloses that 
additional RO action is required prior to further Board 
review of the veteran's claims.

During the course of this appeal there was a substantial 
change in VA law affecting this matter.  See Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, 114 Stat. 2096 
(2000) (VCAA).  This statute redefines VA's duty to assist 
and to notify a claimant of information and evidence 
necessary to substantiate a claim for benefits.  The VCAA 
also eliminates the concept of a well-grounded claim, thereby 
superseding a United States Court of Appeals for Veterans 
Claims decision precluding VA assistance when a claim was not 
well grounded.  See Morton v. West, 12 Vet. App. 477 (1999), 
withdrawn sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. 
App. Nov. 6, 2000) (per curiam order).  The new provisions 
require VA to make a reasonable effort to assist a veteran to 
obtain evidence necessary to substantiate a claim, which may 
include medical or other records and a medical examination or 
opinion.  Id.  The VCAA is applicable to all claims filed on 
or after the date of its enactment and to claims filed before 
the date of enactment but not finally adjudicated by that 
date.  VCAA at § 7, subpart (a), 114 Stat. 2096, 2099-2100 
(2000).  See also Karnas v. Derwinski, 1 Vet. App. 308, 312-
13 (1991).  REMAND of this case is required for compliance 
with VCAA notice and duty to assist provisions.  Because the 
RO has not considered whether the VCAA requires additional 
notification or development, Board adjudication of this 
appeal at this time could be prejudicial to the veteran.  See 
Bernard v. Brown, 4 Vet. App. 384 (1993); VA O.G.C. Prec. Op. 
No. 16-92 (July 24, 1992) (published at 57 Fed. Reg. 49,747 
(1992)).

The record also shows that beginning in August 1986 the 
Social Security Administration (SSA) certified the veteran to 
receive disability benefits.  In June 1987 the veteran 
informed the RO that the SSA award pertained to the same 
mental disorder for which he was service connected.  The 
claims file does not show either (1) that the RO sought to 
determine whether the veteran still receives SSA disability 
benefits pertaining to a service-connected disability and, if 
so, (2) that the RO sought access to SSA's supporting medical 
records.  Because the duty to assist clearly requires VA to 
obtain and review SSA disability records which may contain 
evidence pertinent to a veteran's VA claims, the RO must 
locate these records and associate them with the claims file.  
See VCAA; Baker v. West, 11 Vet. App. 163, 169 (1998).

In consideration of the foregoing, the Board has determined 
that further development of the case is necessary to provide 
the veteran due process of law and full consideration of this 
appeal.  Accordingly, this case is REMANDED for the following 
action:

1.  The RO must review the claims file and 
ensure full compliance with VCAA 
notification and development procedures, 
especially those provided in sections 3 
and 4 (to be codified as amended at 38 
U.S.C. §§ 5102, 5103, 5103A, and 5107).

2.  The RO shall ascertain the veteran's 
current SSA disability status and, if 
appropriate, obtain copies of all written 
decision(s) and medical documentation 
pertaining to the veteran's SSA 
disability benefits and associate these 
records with the claim file.

3.  The RO shall ensure that all 
aforementioned development is fully 
completed and shall implement necessary 
corrective action.

If RO readjudication continues to deny one or both of the 
veteran's claims, the RO shall issue a Supplemental Statement 
of the Case and provide the veteran and his representative 
with a reasonable time within which to respond.  The RO then 
should return the case to the Board for further review.  The 
purpose of this REMAND is to obtain additional development.  
The Board intimates no opinion as to the merits of the case.  
Although the veteran need not take further action until so 
notified by the RO, he may submit to the RO additional 
evidence and argument pertaining to this REMAND.  
Kutscherousky v. West, 12 Vet. App. 369, 372-73 (1999).



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).



